 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 6, 2018 by and
between OncoCyte Corporation (“OncoCyte”), a California corporation, and Albert
Parker (“Executive”).

 

1. Engagement; Position and Duties.

 

(a) OncoCyte agrees to employ Executive in the position described on Exhibit A
(which Exhibit A is a part of this Agreement) effective as of the date of this
Agreement. Executive shall perform the duties and functions described on Exhibit
A and such other duties as the executive(s) to whom Executive reports or the
Board of Directors of OncoCyte may from time to time determine. Executive shall
devote Executive’s best efforts, skills, and abilities to the business of
OncoCyte and any Subsidiaries pursuant to, and in accordance with, business
policies and procedures, as fixed from time to time by the Board of Directors
(the “Policies”). Executive covenants and agrees that Executive will faithfully
adhere to and fulfill the Policies, including any changes to the Policies that
may be made in the future. Executive may be provided with a copy of OncoCyte’s
employee manual (the “Manual”) which contains the Policies. OncoCyte may change
its Policies from time to time, in which case Executive will be notified of the
changes in writing by a memorandum, a letter, or an update or revision of
OncoCyte’s employee manual.

 

(b) Performance of Services for Subsidiaries. Executive acknowledges and agrees
that although OncoCyte does not have any subsidiaries as of the Effective Date,
it is possible that OncoCyte will organize or acquire one or more subsidiary
companies in the future, which may be wholly-owned or partially owned by
OncoCyte (each a “Subsidiary”). In addition to the performance of services for
OncoCyte, Executive shall, to the extent so required by OncoCyte, also perform
services for one or more Subsidiaries, provided that such services are
consistent with the kind of services Executive performs or may be required to
perform for OncoCyte under this Agreement. If Executive performs any services
for any Subsidiary, Executive’s compensation shall not be increased or reduced
on account of his performance of such services. The Policies will govern
Executive’s employment by OncoCyte and any Subsidiaries for which Executive is
asked to provide Services. In addition, Executive covenants and agrees that
Executive will faithfully adhere to and fulfill such additional policies
governing executive officers or employees generally as may be established from
time to time by the board of directors of any Subsidiary for which Executive
performs services, to the extent that such policies and procedures differ from
or are in addition to the Policies adopted by OncoCyte.

 

(c) No Conflicting Obligations. Executive represents and warrants to OncoCyte
that Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this
Agreement or that would prohibit Executive, contractually or otherwise, from
performing Executive’s duties as under this Agreement and the Policies.
Executive may serve on a paid board, subject to no conflict of interest and
approval from the Chairman of the Board.

 

(d) No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to OncoCyte that Executive will not use or disclose, in
connection with Executive’s employment by OncoCyte or any Subsidiary, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that OncoCyte or a Subsidiary holds a
valid license or other written permission for such use from the owner(s)
thereof. Executive represents and warrants to OncoCyte that Executive has
returned all property and confidential information belonging to any prior
employer, other than his current consulting clients.

 

 

   



 

2. Compensation

 

(a) Salary. During the term of this Agreement, OncoCyte shall pay to the
Executive the salary shown on Exhibit A. Executive’s salary shall be paid in
equal biweekly installments, consistent with OncoCyte’s regular salary payment
practices. Executive’s salary may be increased from time-to-time by OncoCyte, in
OncoCyte’s sole and absolute discretion, without affecting this Agreement.

 

(b) Bonus. Executive may be eligible for an annual bonus, as may be approved by
the Board of Directors in its discretion, based on Executive’s performance and
achievement of goals or, milestones set by the Board of Directors from time to
time. Executive agrees that the Board of Directors of OncoCyte may follow the
recommendations of the Compensation Committee of the Board of Directors of
OncoCyte in determining whether to award a bonus or to establish performance
goals or milestones. Executive also agrees that the Board of Directors and
OncoCyte are not obligated to adopt any bonus plan, to maintain in effect any
bonus plan that may now be in effect or that may be adopted during the term of
Executive’s employment, or to pay Executive a bonus unless a bonus is earned
under the terms and conditions of any bonus plan adopted by OncoCyte or
Executive attaining the bonus performance goals for Executive established by the
Board of Directors or its Compensation Committee; provided, that unless
otherwise provided in a bonus plan or award, a bonus shall not be earned until
paid and shall not be paid unless Executive remains an employee of OncoCyte on
the date of payment.

 

(c) Expense Reimbursements. OncoCyte or a Subsidiary shall reimburse Executive
for reasonable travel and other business expenses (but not expenses of commuting
to his primary workplace) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.

 

(d) Benefit Plans. Executive may be eligible (to the extent Executive qualifies)
to participate in certain retirement, pension, life, health, accident and
disability insurance, stock option plan or other similar employee benefit plans
which may be adopted by OncoCyte (or a Subsidiary) for its executive officers or
other employees. OncoCyte and the Subsidiaries have the right, at any time and
without any amendment of this Agreement, and without prior notice to or consent
from Executive, to adopt, amend, change, or terminate any such benefit plans
that may now be in effect or that may be adopted in the future, in each case
without any further financial obligation to Executive; provided that such
unilateral change does apply to Executive in a manner different than other
OncoCyte executives or employees of a comparable executive level, except for
changes required by applicable federal, state, or local law, or implemented in
response to any change of federal, state or local law or regulation Any benefits
to which Executive may be entitled under any benefit plan shall be governed by
the terms and conditions of the applicable benefit plan, and any related plan
documents, as in effect from time to time. If Executive receives any grant of
stock options or stock or stock related equity awards (“Awards”) under any stock
option plan, stock purchase plan, or other equity incentive plan of OncoCyte or
any Subsidiary (an “Equity Plan”), the terms and conditions of the Award, and
Executive’s rights with respect to the Award, shall be governed by (i) the terms
of the Equity Plan, as the same may be amended from time to time, and (ii) the
terms and conditions of any stock option agreement, stock purchase agreement, or
other agreement that Executive may sign or be required to sign with respect to
any Award.

 

 

   

 

(e) Vacation; Sick Leave. Executive shall be entitled to the number of days of
vacation and sick leave (without reduction in compensation) during each calendar
year shown on Exhibit A or as may be provided by the Policies. Executive’s
vacation shall be taken at such time as is consistent with the needs and
Policies of OncoCyte and its Subsidiaries. All vacation days and sick leave days
shall accrue annually based upon days of service. Executive’s right to leave
from work due to illness is subject to the Policies and the provisions of this
Agreement governing termination due to disability, sickness or illness. The
Policies governing the disposition of unused vacation days and sick leave days
remaining at the end of OncoCyte’s fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.

 

3. Competitive Activities. During the term of Executive’s employment, and for
one year thereafter, Executive shall not, for Executive or any third party,
directly or indirectly employ, solicit for employment or recommend for
employment any person employed by OncoCyte or any Subsidiary. During the term of
Executive’s employment, Executive shall not, directly or indirectly as an
employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that to the best of Executive’s
knowledge competes with the business of OncoCyte or any Subsidiary. Executive
acknowledges that there is a substantial likelihood that the activities
described in this Section would (a) involve the unauthorized use or disclosure
of OncoCyte’s or a Subsidiary’s Confidential Information and that use or
disclosure would be extremely difficult to detect, and (b) result in substantial
competitive harm to the business of OncoCyte or a Subsidiary. Executive has
accepted the limitations of this Section as a reasonably practicable means of
preventing such use or disclosure of Confidential Information and preventing
such competitive harm.

 

4. Inventions/Intellectual Property/Confidential Information

 

(a) As used in this Agreement, “Intellectual Property” means any and all
inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property. Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by OncoCyte, or any
Subsidiary, which Executive may conceive or make while performing services for
OncoCyte or a Subsidiary shall be the sole and exclusive property of OncoCyte or
the applicable Subsidiary and is referred to in this Agreement as OncoCyte
Intellectual Property. Executive hereby irrevocably assigns and transfers to
OncoCyte, or a Subsidiary, all rights, title and interest in and to all OncoCyte
Intellectual Property that Executive may now or in the future have under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration. OncoCyte and the Subsidiaries will be entitled to obtain and hold
in their own name all copyrights, patents, trade secrets, trademarks and other
similar registrations with respect to such OncoCyte Intellectual Property.

 

 

   



 

(b) Moral Rights. To the extent allowed by law, the rights to OncoCyte
Intellectual Property assigned by Executive to OncoCyte or any Subsidiary
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”). To the extent
Executive retains any such Moral Rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by OncoCyte or a Subsidiary and agrees not to assert any
Moral Rights with respect thereto. Executive shall confirm in writing any such
ratifications, consents, and agreements from time to time as requested by
OncoCyte or Subsidiary.

 

(c) Execution of Documents; Power of Attorney. Executive agrees to execute and
sign any and all applications, assignments, or other instruments which OncoCyte
or a Subsidiary may deem necessary in order to enable OncoCyte or a Subsidiary,
at its expense, to apply for, prosecute, and obtain patents of the United States
or foreign countries for the OncoCyte Intellectual Property, or in order to
assign or convey to, perfect, maintain or vest in OncoCyte or a Subsidiary the
sole and exclusive right, title, and interest in and to the OncoCyte
Intellectual Property. If OncoCyte or a Subsidiary is unable after reasonable
efforts to secure Executive’s signature, cooperation or assistance in accordance
with the preceding sentence, whether because of Executive’s incapacity or any
other reason whatsoever, Executive hereby designates and appoints OncoCyte or
any Subsidiary or its designee as Executive’s agent and attorney-in-fact, to act
on Executive’s behalf, to execute and file documents and to do all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect OncoCyte’s or a Subsidiary’s rights in the OncoCyte Intellectual
Property”: Executive acknowledges and agrees that such appointment is coupled
with an interest and is irrevocable.

 

(d) Disclosure of Intellectual Property. Executive agrees to disclose promptly
to OncoCyte or a Subsidiary all OncoCyte Intellectual Property that Executive
may create or conceive solely, jointly, or commonly with others.

 

(e) Limitations. The obligations provided for by this Section 4 do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
OncoCyte or a Subsidiary was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of OncoCyte or a
Subsidiary, or to the actual or demonstrable anticipated research or development
activities or plans of OncoCyte or a Subsidiary, or (ii) which does not result
from any work performed by Executive for OncoCyte or a Subsidiary. All
Intellectual Property that (l) results from the use of equipment, supplies,
facilities, or trade secret information of OncoCyte or a Subsidiary; (2)
relates, at the time of conception or reduction to practice of the invention, to
the business of OncoCyte or a Subsidiary, or actual or demonstrably anticipated
research or development of OncoCyte or a Subsidiary; or (3) results from any
work performed by Executive for OncoCyte or a Subsidiary shall be deemed
OncoCyte Intellectual Property and shall be assigned and is hereby assigned to
OncoCyte or the applicable Subsidiary. The parties understand and agree that
this limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit B. If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by OncoCyte
that relates to the actual or proposed business of OncoCyte is not within the
scope of this Agreement, Executive has listed it on Exhibit C in a manner that
does not violate any third-party rights.

 

   



 

(f) Confidential and Proprietary Information. During Executive’s employment,
Executive will have access to trade secrets and confidential information of
OncoCyte and one or more Subsidiaries. Confidential Information means all
information and ideas, in any form, relating in any manner to matters such as:
products; formulas; technology and know-how; inventions; clinical trial plans
and data; business plans; marketing plans; the identity, expertise, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
and financial information. Confidential Information also shall include any
information of any kind, whether belonging to OncoCyte, a Subsidiary, or any
third party, that OncoCyte or a Subsidiary has agreed to keep secret or
confidential under the terms of any agreement with any third party. Confidential
Information does not include: (i) information that is or becomes publicly known
through lawful means other than unauthorized disclosure by Executive; (ii)
information that was rightfully in Executive’s possession prior to Executive’s
employment with OncoCyte and was not assigned to OncoCyte or a Subsidiary or was
not disclosed to Executive in Executive’s capacity as a director or other
fiduciary of OncoCyte or a Subsidiary; or (iii) information disclosed to
Executive, after the termination of Executive’s employment by OncoCyte, without
a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from OncoCyte
or a Subsidiary, and who is not subject to an obligation to keep such
information confidential for the benefit of OncoCyte, a Subsidiary, or any third
party with whom OncoCyte or a Subsidiary has a contractual relationship.
Executive understands and agrees that all Confidential Information shall be kept
confidential by Executive both during and after Executive’s employment by
OncoCyte any Subsidiary. Executive further agrees that Executive will not,
without the prior written approval by OncoCyte or a Subsidiary, disclose any
Confidential Information, or use any Confidential Information in any way, either
during the term of Executive’s employment or at any time thereafter, except as
required by OncoCyte or a Subsidiary in the course of Executive’s employment.

 

5. Termination of Employment. Executive understands and agrees that Executive’s
employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by OncoCyte
(and the employment of Executive by any Subsidiary by be terminated by the
Subsidiary) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon te1mination of Executive’s employment, OncoCyte and the
Subsidiaries shall have no further obligation to Executive by way of
compensation or otherwise as expressly provided in this Agreement or in any
separate employment agreement that might then exist between Executive and a
Subsidiary.

 

(a) Payments Due Upon Termination of Employment. Upon termination of Executive’s
employment with OncoCyte and all Subsidiaries at any time and for any reason, In
the event of the termination of Executive’s employment by OncoCyte for Cause, or
termination of Executive’s employment as a result of death, Disability, or
resignation, Executive will be entitled to receive only the severance benefits
set forth below, but Executive will not be entitled to any other compensation,
award, or damages with respect to Executive’s employment or te1mination of
employment.

 

 

   



 

(i) Termination/or Cause, Death, Disability, or Resignation. In the event of the
termination of Executive’s employment by OncoCyte for Cause, or termination of
Executive’s employment as a result of death, disability, or resignation,
Executive will be entitled to receive payment for all accrued but unpaid salary
actually earned prior to or as of the date of termination of Executive’s
employment, and vacation or paid time off accrued as of the date of termination
of Executive’s employment. Executive will not be entitled to any cash severance
benefits or additional vesting of any stock options or other equity or cash
awards.

 

(ii) Termination Without Cause. In the event of termination of Executive’s
employment by OncoCyte without Cause on or after August 6, 2018, Executive will
be entitled to (A) the benefits set forth in paragraph (a)(i) of this Section,
and (B) payment in an amount equal to six months’ base salary, which may be paid
in a lump sum or, at the election of OncoCyte, in installments consistent with
the payment of Executive’s salary while employed by OncoCyte, subject to such
payroll deductions and withholdings as are required by law. This paragraph shall
not apply to (x) termination of Executive’s employment by a Subsidiary if
Executive remains employed by OncoCyte, or (y) termination of Executive’s
employment by OncoCyte if Executive remains employed by a Subsidiary.

 

(iii) Change of Control. If, on or after November 6, 2018, OncoCyte (or any
successor in interest to OncoCyte that has assumed OncoCyte’s obligation under
this Agreement) terminates Executive’s employment without Cause or Executive
resigns for “Good Reason” within twelve (12) months following a Change in
Control, Executive will be entitled to (A) the benefits set forth in paragraph
(a)(i) and (a)(ii) of this Section, and (B)) payment in an amount equal to
twelve months’ base salary. This paragraph shall not apply to (x) termination of
Executive’s employment by a Subsidiary if Executive remains employed by OncoCyte
or a successor in interest, or (y) termination of Executive’s employment by
OncoCyte or a successor in interest if Executive remains employed by a
Subsidiary.

 

(iv) If an event occurs that entitles Executive to severance payments,
Executive’s base salary then in effect shall be used for determination of
severance payments.

 

(b) Release. Any other provision of this Agreement notwithstanding, paragraphs
(a)(ii) and (a)(iii) of this Section shall not apply unless the Executive (i)
has executed a general release of all claims against OncoCyte or its successor
in interest and the Subsidiaries (in a form prescribed by OncoCyte or its
successor in interest), (ii) has returned all property in the Executive’s
possession belonging OncoCyte or its successor in interest and any Subsidiaries,
and (iii) if serving as a director of OncoCyte or any Subsidiary, has tendered
his written resignation as a director as provided in Section 7.

 

(c) Definitions. For purposes of this Section, the following definitions shall
apply:

 

(i) “Affiliated Group” means (A) a Person and one or more other Persons in
control of, controlled by, or under common control with such Person; and (B) two
or more Persons who, by written agreement among them, act in concert to acquire
Voting securities entitling them to elect a majority of the directors of
OncoCyte.

 

 

   



 

(ii) “Cause” means: (A) the failure to properly perform Executive’s job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to OncoCyte or any Subsidiary; (C) conviction of, or plea of guilty
or “no contest” to, any felony, or a crime involving moral turpitude; (D) breach
of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with OncoCyte or any Subsidiary; (E)
failure to follow the lawful directions of the Board of Directors of OncoCyte or
any Subsidiary; (F) chronic alcohol or drug abuse; (G) obtaining, in connection
with any transaction in which OncoCyte, any Subsidiary, or any of OncoCyte’s
affiliates is a party, a material undisclosed financial benefit for Executive or
for any member of Executive’s immediate family or for any corporation,
partnership, limited liability company, or trust in which Executive or any
member of Executive’s immediate family owns a material financial interest; or
(H) harassing or discriminating against, or participating or assisting in the
harassment of or discrimination against, any employee of OncoCyte (or a
Subsidiary or an affiliate of OncoCyte) based upon gender, race, religion,
ethnicity, or nationality.

 

(iii) “Change of Control” means (A) the acquisition of Voting Securities of
OncoCyte by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of OncoCyte; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement beneficially owned (as defined in Section l3(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of OncoCyte;
or (C) a merger or consolidation of OncoCyte with or into another corporation or
entity in which the stockholders of OncoCyte immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of OncoCyte
or merging or consolidating with OncoCyte are one or more Subsidiaries.

 

(iv) “Disability” shall mean Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of one hundred eighty
(180) days in the aggregate in any twelve (12) month period.

 

(v) “Good Reason” means (A) a diminution in Executive’s base salary; (B) a
material change in geographic location at which Executive must perform services
(a change in location of the OncoCyte office at which Executive will primarily
work will be considered material only if it increases Executive’s current
one-way commute by more than fifty (50) miles); (C) any material failure of the
successors to OncoCyte after a Change of Control to perform, or causing OncoCyte
not to perform, OncoCyte’ obligations under this Agreement; (D) any action or
inaction of OncoCyte that constitutes a material breach of the terms of this
Agreement; or (E) any other material adverse change in Executive’s duties,
authorities, responsibilities, or reporting structure (for example, if Executive
is required to report to anyone other than a Chief Executive Officer or the
Board of Directors of OncoCyte or its successor).

 

 

   

 

(vi) “Person” means any natural person or any corporation, partnership, limited
liability company, trust, unincorporated business association, or other entity.

 

(vii) “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.

 

6. Turnover of Property and Documents on Termination. Executive agrees that on
or before termination of Executive’s employment, Executive will return to
OncoCyte and all Subsidiaries all equipment and other property belonging to
OncoCyte and the Subsidiaries, and all originals and copies of Confidential
Information (in any and all media and formats, and including any document or
other item containing Confidential Information) in Executive’s possession or
control, and all of the following (in any and all media and formats, and whether
or not constituting or containing Confidential Information) in Executive’s
possession or control: (a) lists and sources of customers; (b) proposals or
drafts of proposals for any research grant, research or development project or
program, marketing plan, licensing arrangement, or other arrangement with any
third party; (c) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
OncoCyte and any Subsidiaries; (d) any and all Intellectual Property developed
by Executive during the course of employment; and (e) the Manual and memoranda
related to the Policies.

 

7. Resignation as a Director on Termination of Employment. If Executive’s
employment by OncoCyte is terminated for any reason or for no reason, whether by
way of resignation, Disability, or termination by OncoCyte with or without
Cause, and if Executive is then a member of the Board of Directors of OncoCyte
or any Subsidiary, Executive shall within two business days after such
termination of employment resign from the Board of Directors of OncoCyte and
from the board of directors of each and every Subsidiary, by delivering to
OncoCyte (and each Subsidiary, as applicable) a letter or other written
communication addressed to the Board of Directors of OncoCyte (and each
Subsidiary, as applicable) stating that Executive is resigning from the Board of
Directors of OncoCyte (and each Subsidiary, as applicable) effective
immediately. A business day shall be any day other than a Saturday, Sunday, or
federal holiday on which federal offices are closed.

 

8. Arbitration. It is the intention of Executive and OncoCyte that the Federal
Arbitration Act and the California Arbitration Act shall apply with respect to
the arbitration of disputes, claims, and controversies pursuant to, arising
under, or in connection with this Agreement. Except for injunctive proceedings
against unauthorized disclosure of Confidential Information, any and all claims
or controversies between OncoCyte or any Subsidiary and Executive, including but
not limited to (a) those involving the construction or application of any of the
terms, provisions, or conditions of this Agreement (including but not limited to
the applicability and enforceability of provisions of this Section 8 with
respect to any dispute, claim, or controversy) or the Policies; (b) all contract
or tort claims of any kind; and (c) any .claim based on any federal, state, or
local law, statute, regulation, or ordinance, including claims for unlawful
discrimination or harassment, shall be settled by arbitration in accordance with
the then current Employment Dispute Resolution Rules of the American Arbitration
Association or the Employment Arbitration Rules & Procedures of the Judicial
Arbitration and Mediation Service (“JAMS”), as selected by OncoCyte or a
Subsidiary. Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction over OncoCyte and Executive. The location of
the arbitration shall be San Francisco, California. Unless OncoCyte or a
Subsidiary and Executive mutually agree otherwise, the arbitrator shall be a
retired judge selected from a panel provided by the American Arbitration
Association, or JAMS. OncoCyte, or a Subsidiary if the Subsidiary is a party to
the arbitration proceeding, shall pay the arbitrator’s fees and costs. Executive
shall pay for Executive’s own costs and attorneys’ fees, if any. OncoCyte and
any Subsidiary that is a party to an arbitration proceeding shall pay for its
own costs and attorneys’ fees, if any. However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, the
arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party.

 

 

   



 

EMPLOYEE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 

9. Severability. In the event that any of the provisions of this Agreement or
the Policies shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable provision had not been included in this Agreement or the Policies.
In the event that any provision relating to a time period of restriction shall
be declared by a court of competent jurisdiction to exceed the maximum time
period such court deems reasonable and enforceable, then the time period of
restriction deemed reasonable and enforceable by the court shall become and
shall thereafter be the maximum time period.

 

10. Agreement Read and Understood. Executive acknowledges that Executive has
carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement, and that Executive is entering this agreement of Executive’s own
free will.

 

11. Complete Agreement, Modification. This Agreement is the complete agreement
between Executive and OncoCyte on the subjects contained in this Agreement. This
Agreement supersedes and replaces all previous correspondence, promises,
representations, and agreements, if any, either written or oral with respect to
Executive’s employment by OncoCyte or any Subsidiary and any matter covered by
this Agreement. No provision of this Agreement may be modified, amended, or
waived except by a written document signed both by OncoCyte and Executive.

 

12. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of California.

 

 

   



 

13. Assignability. This Agreement, and the rights and obligations of Executive
and OncoCyte under this Agreement, may not be assigned by Executive. OncoCyte
may assign any of its rights and obligations under this Agreement to any
successor or surviving corporation, limited liability company, or other entity
resulting from a merger, consolidation, sale of assets, sale of stock, sale of
membership interests, or other reorganization, upon condition that the assignee
shall assume, either expressly or by operation of law, all of OncoCyte’s
obligations under this Agreement.

 

14. Survival. This Section 14 and the covenants and agreements contained in
Sections 4 and 6 of this Agreement shall survive termination of this Agreement
and Executive’s employment.

 

15. Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 15).

 

[Signatures To This Employment Agreement Found On The Following Page]

 

 

   

 

IN WITNESS WHEREOF, Executive and OncoCyte have executed this Agreement on the
day and year first above written.

 



EXECUTIVE:   ONCOCYTE CORPORATION:       By: /s/ Albert P. Parker   By: /s/
William Annett   Albert P. Parker     William Annett Title: Chief Operating
Officer   Title: Chief Executive Officer           Address:    

Address:



  1010 Atlantic Avenue, Suite 102   1010 Atlantic Avenue, Suite 102 Alameda, CA
94501   Alameda, California 94501



 

[Signatures To The Employment Agreement]

 

 

   

 

EXHIBIT A

 

Job Title: Chief Operating Officer (“COO”)

 

Description of Job and Duties: OncoCyte agrees to employ Executive in the
position of Chief Operating Officer. Executive shall perform the duties and
functions as are normally carried out by a Chief Operating Officer of a
developer of cancer diagnostic tests and products of a size comparable to
OncoCyte that has a class equity securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, and as the Board of Directors of
OncoCyte (the “Board of Directors”) shall from time to time reasonably
determine. Without limiting the generality of the immediately preceding
sentence, Executive shall:

 

  ○ Lead and develop the daily operations of OncoCyte to include CLIA Lab and
QA/Regulatory to ensure projects and key milestones are met.         ○
Responsible for strategy and business development in partnership with CEO, CFO,
and Board of Directors (“Board”). Will define and execute strategic initiatives
focused on refining product/service offerings portfolio, market scope and reach
of OncoCyte products and technology; accelerating commercialization of
diagnostic testing products/services. Will be responsible for a productive and
focused business development.         ○ Is responsible for working with the
Finance and Strategy Committee of the Board to collaboratively develop company
strategy and business development opportunities         ○ Will work closely with
CLIA Operations, QA/Regulatory, Research and Process Development to ensure
smooth transition from R&D to production in the lab.         ○ Will lead and
develop Quality and Regulatory systems to support effective and efficient
operations in partnership with internal resources and functional leaders.      
  ○ Will work closely with the CEO on setting agenda for the Sr. Leadership Team
meeting and helping to establish the policies, procedures and culture of the
company.         ○ Will present each quarter to the Board on the quality systems
of the company in relationship to the CLIA Lab and R&D activities.         ○
Other duties as assigned.

 

Reports to: Chief Executive Officer (“CEO”)

 

Annual Salary: $340,000, which may not be reduced in the first four months of
employment. After initial four month period of employment, reduction of hours
and subsequent reduction in salary may occur if OncoCyte and Executive mutually
agree to reduce Executive’s hours and/or the scope of duties. If an event occurs
entitling Executive to severance payments pursuant to Section 5 of this
Agreement, after a salary reduction, the severance payments will be calculated
on the reduced salary.

 

Expenses: Executive may be reimbursed up to $10,000 by OncoCyte for expenses
related to legal and tax accounting associated with accepting this COO position.
For a reasonable interim period, all expenses for hotel and meals will be
reimbursed through OncoCyte’s expense report system, and reasonable airfare
between CA and PA will also be reimbursed in accordance with OncoCyte’s travel
policy and expense report system.

 

 

   

 

Target Bonus: Subject to the discretion of the Board of Directors, and as
provided in Section 2(b) of this Agreement, Executive will be considered for a
yearly discretionary performance bonus in the range of 0 – 100% with an annual
target of 40% of your base salary.

 

Stock Options: Options to purchase 250,000 shares of OncoCyte common stock under
OncoCyte’s Employee Stock Option Plan (the “Plan”). The exercise price of the
options shall be the fair market value of OncoCyte’s common shares on the date
of grant determined in accordance with the Plan. The date of grant of the
options shall be the date on which Executive’s employment by OncoCyte commended.
Executive shall execute a stock option agreement consistent with the terms of
the option grant and the Plan. Options to purchase 200,000 shares shall vest and
thereby become exercisable upon the attainment of DetermaVu development
milestones as follows, provided, that Executive is an employee of OncoCyte or a
Subsidiary on the applicable vesting date:

 

  1. 35,000 options will vest after successful completion of a R&D Validation
Study*         2. 50,000 options will vest when a Clinical Validation study
begins*         3. 65,000 options will vest upon successful completion of a
Clinical Validation study*         4. 50,000 options will vest upon filing of a
Medicare dossier

 

* For the purpose of determining whether the stock option vesting milestone has
been attained, the date on which the R&D Validation Study shall have been
successfully completed, or a Clinical Validation Study shall be deemed to have
commenced or to have been successfully completed, shall be the date on which the
Senior Vice President-Research & Development, or in his absence the Chief
Executive Officer, reports to the Science & Technology Committee that the
particular study has been commenced or successfully completed, as applicable.

 

Options to purchase 50,000 shares shall vest upon the completion of six months
of service as an executive officer or employee of OncoCyte or a Subsidiary.

 

Except to the extent that provisions of the Plan relating to termination of
service as an employee apply, to the extent not exercised, the options shall
expire ten years from the effective date of grant. The options shall be
incentive stock options to the extent permitted by Section 422 of the Internal
Revenue Code.

 

Paid Time Off: Executive shall be entitled to a total of twenty business days
per year as “paid time off,” accrued on a biweekly pay period basis for
vacation, extended sick leave, personal use; plus, an additional 24 hours of
sick time per calendar year.

 

 

   

 

EXHIBIT B

 

California Labor Code Section 2870.

 

Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(i) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(ii) Result from any work performed by the employee for his employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

   

 

EXHIBIT C

 

PRIOR MATTERS

 

None

 

 

   

 

